Citation Nr: 0826565	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 30 percent for dysthymic 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to December 1965.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for dysthymic disorder, rated 30 percent, 
effective January 30, 2004.


FINDING OF FACT

Throughout the appeal period, the veteran's dysthymic 
disorder has been manifested by symptoms that produce 
impairment no greater than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).


CONCLUSION OF LAW

A rating in excess of 30 percent for dysthymic disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 
(Code) 9433 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
84, 23353 (April 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for dysthymic disorder and assigned a disability rating and 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Regardless, a March 2006 letter informed the veteran of 
disability rating and effective date criteria.  Additionally, 
a January 2006 statement of the case (SOC) provided notice on 
the "downstream" issue of an increased initial rating; a 
January 2008 supplemental SOC readjudicated the matter after 
the appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The veteran has 
had ample opportunity to respond/ supplement the record 
regarding his claim, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  Neither the veteran nor his 
representative has alleged that notice in this matter was 
less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for authorized VA examinations  in January 
2005 and August 2007.  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.


B.	Factual Background

March 2000 to December 2007 VA outpatient treatment records 
are silent for any mental health treatment or counseling.  
The veteran's history of depressive disorder with anxiety 
features is often noted.  In June 2003, during an acute care 
assessment for hepatitis, the veteran reported being active 
at and fond of his work; having a great relationship with his 
colleagues, clients, and neighbors; having a strong family 
support system, including singing and performing with his 
daughter; and denied depression, suicidal ideation, or 
thoughts of hurting himself.  In October 2003, during follow-
up treatment for jaundice, the veteran reported being 
diagnosed with depression several years ago, and having 
increased symptoms of his sleep disorder.  In December 2005, 
while hospitalized for chest pain, the veteran reported 
working as a bus driver and an administrator, and preferring 
his bus driving job as it was less stressful.  He also 
reported having close relationships with his wife and 
children, and being active at his church with good friends 
locally.  He admitted to some increased stress of late, but 
used coping techniques to work through it, and denied any 
suicidal ideation or homicidal ideation.

A March 2001 letter from D.S., M.A. stated he had been 
treating the veteran since February 1996 for his long-term 
major depression.  The veteran's symptoms included: feeling 
down, depressed and hopeless; feeling tired or having little 
energy; sleep problems; feeling bad about his himself; 
trouble concentrating; and excessive eating and weight gain.  
D.S. noted that the veteran had been able to modify some, but 
not all, of his depressive symptoms through medication and 
psychotherapy.  He also opined that 40 percent of the 
veteran's depression was related to his bilateral knee 
disability.

A January 2004 letter from M.D.M, MSN, stated that she 
conducted a 2-hour evaluation of the veteran.  She 
administered the Goldberg Depression Scale and he rated 71/90 
- severe depression.  She rated him at 65 on the schedule of 
ratings of mental disorders for occupational and social 
impairment with reduced reliability and productivity due to 
impairment of both short and long-term memory, impaired 
judgment, severe impaired abstract thinking, severe 
disturbance of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships.  The veteran was able to complete over-learned 
concepts, such as math, but could not decipher parables or 
problem solve new material.

On January 2005 VA examination, the veteran reported 
attempting suicide in 1977.  His last suicidal ideation was 
in approximately 1997.  He got along interpersonally on jobs, 
and had been an assistant director at his workplace for 13 
years.  His sleep had improved on medication, but stated that 
he never had energy.  He stated further that he was "not 
super depressed, just no energy, exhausted."  His interests 
including playing a guitar, but he denied any clubs, groups, 
activities, church functions, or exercise programs.  He 
stated that he had no close friends except for his wife.  He 
had occasional memory lapses, but otherwise reported being 
able to remember quite well.  The examiner reported that, 
during the examination, the veteran was neatly groomed and 
psychomotor appropriate.  His mood was neutral to very mildly 
depressed with congruent and pleasant affect.  There were no 
thought disorder or cognitive limitations; the veteran's 
associations were progressive, linear, and logical.  He was 
not delusional, hallucinating, disorganized, paranoid, 
suicidal, or homicidal.  Dysthymia per depressed mood with 
sleep difficulties, low energy, and low self-esteem was 
diagnosed.  The examiner opined that the veteran's depression 
was caused, in part, as a result of his service-connected 
knee disabilities, and stated that he was mentally able to do 
activities of daily living and establish effective work and 
social relationships.  The veteran was not a danger to 
himself or others.

On August 2007 VA examination, the veteran reported having a 
"wonderful" relationship with his wife and being close to 
his children, and having a steady work history.  The examiner 
observed that the veteran was clean and neat in appearance, 
and appropriately dressed for the weather.  His motor 
behavior was normal with no signs of tension, anxiety, 
irritability, restlessness, anger, or agitation.  His 
psychomotor was slightly decreased with speech somewhat 
slower than normal, but was otherwise coherent and relevant.  
His concentration abilities were satisfactory and his 
thinking process was fairly well associated.  He verbalized 
his thoughts well and his communication skills were 
satisfactory; his affect was normal.  His mood was lower than 
normal.  The veteran stated that he developed depression 
following his right knee injury, and described his depressive 
symptoms as: difficulty concentrating, forgetfulness, 
fatigue, moments of anger, constantly worrying, low self-
esteem, insomnia, poor appetite, and inability to make even 
small decisions.  The veteran also admitted having 
intermittent suicidal and homicidal thoughts.  On 
examination, he was correctly oriented for time, place, and 
person.  He had good short- and long-term memory.  Tests for 
attention, vigilance, and perseverance were satisfactory.  
There were no obvious cognitive defects, obsessive compulsive 
tendencies, hallucinations, delusions, misinterpretations, or 
ideas of reference or any other psychotic material.  His 
general information, judgment, mathematical calculations, and 
insight were good.  His thought process was centered around 
his chronic and severe knee pain and depressed mood.  Pain 
disorder associated with both psychological factors and 
general medical condition, and dysthymic disorder with 
suicidal tendencies were diagnosed.  The examiner opined that 
the veteran was mentally capable of performing activities of 
daily living, may have some difficulty establishing and 
maintaining effective work, social, and family relationships, 
understood simple and complex commands, and did not pose an 
immediate threat or persistent danger of injury to self or to 
others (though he should be considered potentially suicidal 
and homicidal).

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran's dysthymic disorder is currently rated 30 
percent under 38 C.F.R. § 4.130, Code 9433 based on 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversational normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

To warrant the next higher (50 percent rating), the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating requires that the evidence show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Considering the evidence of record under the law and 
regulations outlined above, the Board finds that throughout 
the appeal period the veteran has never manifested symptoms 
of dysthymic disorder that more nearly approximate the 
criteria for a 50 percent (or higher) rating; hence, 
"staged" ratings are not warranted.  

The evidence of record reflects that the veteran's dysthymic 
disorder is characterized primarily by depression with some 
difficulty establishing and maintaining effective work, 
social, and family relationships, depressed mood, insomnia, 
low self-esteem, low energy, anxiety, and some intermittent 
suicidal and homicidal ideation.  It does not show 
occupational and social impairment with reduced reliability 
and productivity.  In fact, it shows that the veteran has 
been an "assistant director" at his workplace for over 13 
years, has maintained a "steady work history", describes 
his relationship with his wife as "wonderful," and reports 
being close with his children.  While he reported on January 
2005 VA examination that he had no close friends, in December 
2005, he reported being active in church and having good 
friends.  There is no evidence of flattened affect, panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, or other symptoms of like 
gravity.  Clearly, criteria for the next schedular higher (50 
percent) rating are not met.  

Notably, on August 2007 VA examination, the veteran reported 
having suicidal ideations and homicidal ideations.  The Board 
recognizes that this is one of the criteria for a 70 percent 
rating; however, such thoughts were described as 
intermittent, and the examiner found that the veteran 
presented no immediate threat or persistent danger to himself 
or others.  

Hence, the veteran's overall disability picture most nearly 
approximates the criteria for the 30 percent rating currently 
assigned.  The preponderance of the evidence is against a 
higher schedular rating, and the benefit of the doubt rule 
does not apply.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  As 
explained above, there is no objective evidence in the record 
of "marked" interference with employment or frequent 
hospitalizations due to the veteran's dysthymic disorder, or 
other factors of like gravity which would suggest that 
referral for extraschedular consideration is indicated.


ORDER

A rating in excess of 30 percent for dysthymic disorder is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


